          Case 2:20-cv-00601-ESW Document 19 Filed 06/22/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Kenneth Rice,                                     No. CV-20-00601-PHX-ESW
10                   Plaintiff,                         ORDER
11    v.
12    Mirage-Luxe Limousine LLC, et al.,
13                   Defendants.
14
15            Pending before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation, recommending that the Court grant the parties’ Joint Stipulation to

17   Dismiss Defendants Without Prejudice and Request for Order Naming Remaining
18   Defendants as Employers (Doc. 15) and dismiss without prejudice Defendants Seashan

19   Family Limited Liability Partnership and KN Amjadi Family Limited Liability

20   Partnership. (Doc. 18.) To date, no objections have been filed. Having reviewed the Report
21   and Recommendation, the Court hereby adopts the Magistrate Judge’s recommendation.
22   I.       STANDARD OF REVIEW

23            When reviewing a Magistrate Judge’s Report and Recommendation, the Court must

24   “make a de novo determination of those portions of the report . . . to which objection is

25   made,” and “may accept, reject, or modify, in whole or in part, the findings or

26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
27   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citation omitted). Failure to object
28   to a Magistrate Judge’s recommendation relieves the Court of conducting de novo review
       Case 2:20-cv-00601-ESW Document 19 Filed 06/22/20 Page 2 of 2



 1   of the Magistrate Judge’s factual findings; the Court then may decide the dispositive
 2   motion on the applicable law. Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979)
 3   (citation omitted).
 4          By failing to object to a Report and Recommendation, a party waives its right to
 5   challenge the Magistrate Judge’s factual findings, but not necessarily the Magistrate
 6   Judge’s legal conclusions. Baxter, 923 F.2d at 1394; see also Turner v. Duncan, 158 F.3d
 7   449, 455 (9th Cir. 1998) (failure to object to a Magistrate Judge’s legal conclusion “is a
 8   factor to be weighed in considering the propriety of finding waiver of an issue on appeal”);
 9   Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991) (citation omitted).
10   II.    DISCUSSION
11          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
12   objections having been made by any party thereto, the Court hereby incorporates and
13   adopts the Magistrate Judge’s Report and Recommendation.
14   III.   CONCLUSION
15          Accordingly,
16          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
17   Magistrate Judge. (Doc. 18.)
18          IT IS FURTHER ORDERED granting the parties’ Joint Stipulation to Dismiss
19   Defendants Without Prejudice and Request for Order Naming Remaining Defendants as
20   Employers. (Doc. 15.)
21          IT IS FURTHER ORDERED dismissing without prejudice Defendants Seashan
22   Family Limited Liability Partnership and KN Amjadi Family Limited Liability
23   Partnership, each party to bear their own costs and fees.
24          Dated this 22nd day of June, 2020.
25
26                                                     Honorable Stephen M. McNamee
27                                                     Senior United States District Judge

28


                                                 -2-
